 CENTRAL AMERICAN AIRWAYS161Central American Airways and International Brother-hood of Firemen and Oilers,Local 281,AFL-CIO.Case 10-CA-9579June14, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn February 16, 1973, Administrative Law JudgeJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefs.The Respondent also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge exceptas modified herein.We agree with the Administrative Law Judge, forthe reasons stated by him, that Respondent violatedSection 8(a)(3) and (1) of the Act by failing and refus-ing to hire two of its predecessor's employees, Ivesand Spader Sr., because of their active role in supportof the Union.'We also agree with the Administrative Law Judge'sfinding that Respondent's obligation as a successoremployer to bargain with the Union 2 which repre-sented its predecessor's employees did not mature un-tilafterMay 3 or 4, when Respondent hired its fullcomplement of employees consisting of 9 of itspredecessor's 12 employees whom Respondent knewto be represented by the Union.' The AdministrativeLaw Judge, therefore, correctly concluded that Re-spondent did not violate Section 8(a)(5) and (1) of theAct when, on May 2, 1972, it established the initialterms and conditions of employment for its operationwhich was scheduled to begin on May 5. Since thereisno evidence that these terms were changed afterRespondent's obligation to bargain had matured onor about May 4, we also agree with the AdministrativeLaw Judge that Respondent did not unlawfullychange the existing terms and conditions of employ-ment when it implemented its previously establishedinitialworking conditions upon commencing opera-tions on May 5.We disagree, however, with the Administrative LawJudge's finding that, in the circumstances here, theUnion was required to renew its demand for recogni-tion and bargaining after Respondent's obligation tobargain had matured. In our opinion, the facts of thiscase, particularly the statements by Respondent'sPresident Paris to Union Steward Ives on May 2 thatitwould not bargain in any manner or enter into acollective-bargaining agreement with the Union war-rants a finding that a renewed request would havebeen futile.4 We find, therefore, that Respondent vio-lated Section 8(a)(5) and (1) of the Act by itsrefusalto recognize the Union on or about May 5, 1972, whenit commenced operations with a work force consistingfor the most part of former Hallmark employees whowere represented by the Union. Accordingly, we shallorder that Respondent recognize and, upon request,bargain with the Union regarding terms and condi-tions of employment promulgated after Respondent'sobligation to bargain had matured.' Ives and Spader Sr., as well asSnyder, were the only employees ofRespondent's predecessor,Hallmark Aviation,Inc., not hiredby Respon-dent Theywere also the only elected union officials at the Hallmark opera-tion.No exceptions were taken to the AdministrativeLaw Judge's findingthat Snyderdid not file an employment applicationand for thatreason wasnot hired.Respondent,however,has exceptedto the Administrative Law Judge'sfinding that Ives and Spader Sr. were discriminatorily denied employment.These findingsare based entirely onthe Administrative Law Judge's credibil-ity resolutions.It is the Board's establishedpolicynot to overrule an Admin-istrativeLaw Judge's resolutions with respectto credibilityunlessthe clearpreponderance of all of the relevant evidence convinces us that the resolu-tions are incorrect.Standard Dry Wall Products,91 NLRB544, enfd.188 F.2d362 (C A. 3, 1951). We have carefullyexaminedthe record and find no basisfor reversing his findings.2The Unionwas certifiedon May 19, 1971, ina bargaining unit consistingof all full-time and regular part-time employeesemployed byHallmark Avia-tion,Inc., at the Valdosta MunicipalAirport,excluding all office clericalemployees,guards and supervisors as defined in the ActCONCLUSIONS OF LAW1.Central AmericanAirways,the Respondent, isan employer engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.2. International Brotherhood of Firemen and Oil-ers, Local 281,AFL-CIO,is, and has been at all timesmaterial herein,a labor organization within the mean-ing of Section 2(5) of the Act.3.All full-time and regular part-time employees3N L.R.B. v. Burns International Security Services,Inc., 406 U.S. 272(1972);Hecker Machine, Inc,198 NLRB No. 161.4 Roadway Express, Inc,170 NLRB 1446, 1448.204 NLRB No. 25 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed by Central American Aviation at the Val-dosta Municipal Airport, excluding all officeclericalemployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of.;ollective bargaining within the meaning of Section9(b) of the Act.4.The above-named labor organization has beenand now is the exclusive representative of all employ-ees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Section9(a) of the Act.5.By refusing on or about May 5, 1972, and at alltimes thereafter, to recognize and bargain with theUnion in the previously described appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.By refusing to hire Von E. Ives and Daniel L.Spader, Sr., Respondent has discouraged membershipin a labor organization by discriminating in regard totenure of employment, thereby engaging in unfair la-bor practices in violation of Section 8(a)(3) and (1) ofthe Act.7.The aforesaid unfair labor practices affect com-mercewithin themeaning ofSection 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that the Respondent, Cen-tralAmericanAirways,Valdosta,Georgia, itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusingto recognize and, upon request, bar-gainwith International Brotherhood of Firemen andOilers, Local 281, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate unitdescribed below with respect to rates of pay,wages,hours of employment, and other terms and conditionsof employment.All full-time and regular part-time employeesemployed by Central American Airways at theValdosta Municipal Airport, Valdosta, Georgia,excluding all office clerical employees, guards,and supervisors as defined in the act.(b)Refusing to hire or otherwise discriminatingagainstemployees in regard to hire or tenure of em-ployment, or any term or condition of employmentbecause of theirunionor protected concerted activi-ties.(c) In any other manner interfering with, re-straining,or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act exceptto the extent that such rights may be affected by law-ful agreementsin accord with Section 8(a)(3) of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Recognizeand, upon request, bargain with theUnion as the exclusive representative of all the em-ployees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms andconditions of employment, and embody in a signedagreementany understanding reached with theUnion.(b)Offer to Von E. Ives and Daniel L. Spader, Sr.,immediateemployment as flight instructors, or, ifsuch positions no longer exist, to substantially equiva-lent positions,without prejudice to their seniority, orother rights previously enjoyed, and make each wholefor any loss of pay suffered by reason of the discrimi-nation againsthim in the manner described in thesection entitled "The Remedy" of the AdministrativeLaw Judge's Decision.(c)Preserve and, upon request, make available tothe Boardor its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at Respondent's place of business at Val-dosta, Georgia, copies of the attached notice marked"Appendix." 5 Copies of said notice, on forms provid-ed by the Regional Director for Region 10, after beingduly signed by Respondent's representative, shall beposted by it immediately upon receipt thereof, and bemaintained by Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.5 In the event that thisOrder is enforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board " CENTRAL AMERICAN AIRWAYSAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to hire or otherwise dis-criminate against employees in regard to hire ortenure of employment, or any term or conditionof employment because of their union or protect-ed concerted activities.WE WILL NOT refuse to recognize and upon re-quest to bargain collectively concerning rates ofpay, wages, hours and other terms and conditionsof employment with the International Brother-hood of Firemen and Oilers, Local 281, AFL-CIO as the exclusive representative of the em-ployees in the bargaining unit described below:All full-time and regular part-time employ-ees employed by Central American Aviation atthe Valdosta Municipal Airport, excluding alloffice clerical employees, guards, and supervi-sors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL offer to Von E. Ives and Daniel L.Spader, Sr., immediate employment as flight in-structors or, if such positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights previouslyenjoyed, and make each whole for any loss of paysuffered by reason of the discrimination againsthim.WE WILL recognize and, upon request, bargainwith the International Brotherhood of Firemenand Oilers, Local 281, AFL-CIO as the exclusiverepresentative of all employees in the bargainingunit described herein, with respect to rates ofpay, wages, hours and other terms and conditionsof employment and, if an understanding isreached, embody such understanding in a signedagreement.All our employees are free to become or remain, orrefrain from becoming or remaining members of anylabor organization.CENTRAL AMERICAN AIR-WAYS(Employer)DatedBy163(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730Peachtree Street, N.E., Atlanta, Georgia 30308, Tele-phone 404-526-5760.DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This proceed-ing, under Section 10(b) of the National Labor RelationsAct, as amended, was tried pursuant to due notice on De-cember 5, 1972, at Valdosta, Georgia.The charge was filed on May 12, 1972. The amendedcomplaint in this matter was issued on October 27, 1972.The amended complaint was further amended on Novem-ber 17, 1972. The issues concern whether Central AmericanAirways is a successor to Hallmark Aviation, Inc.; whetherCentral American Airways since on or about May 5, 1972,has refused to bargain with the Union in violation of Sec-tion 8(a)(5) and (1) of the Act; whether Central AmericanAirways made unilateral charges in wages and hours ofwork of its employees on or about May 5, 1972, in violationof Section 8(a)(5) and (1) of the Act; and whether CentralAmerican Airways discriminatorily refused to hire, on orabout May 5, 1972, the following individuals, Von E. Ives,Daniel L. Spader, Sr., and Stanley W. Snyder.All parties were afforded full opportunity to participatein the proceeding. Briefs have been filed by the GeneralCounsel and Respondent and have been considered.'Upon the entire record in the case and from my observa-tion of witnesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERThe facts herein are based upon the pleadings and admis-sions therein.'Respondent's brief alludes to a letter from employees to the RegionalDirector of Region 10 relating to a request for a decertification election Thisreferred-to letter is not in evidence. General Counsel'smotion of February1, 1972, alluding to the Respondent's brief and moving to strike such portionof the brief is granted.General Counsel'smotion is deemedmarked as ALJExh. I and is received into the record. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentral American Airways, the Respondent, is, and hasbeen at all times material herein,a Kentuckycorporation,with its principal office and place of business located atLouisville,Kentucky,where it is engaged in the operationof a fixed-based flying service. Only Respondent's opera-tion at Valdosta Municipal Airport, Valdosta, Georgia,herein called the airport, is involved in this proceeding.Respondent, during a 1-year representative period, willprovide flying instruction services, pursuant to written con-tract,for the United States armed forces at bases located inGeorgia, valued in excess of $50,000.As conceded by Respondent and based upon the fore-going,it is concluded and found that the Respondent is, andhas been at all times material herein,an employer engagedin commerce within the meaning of Section 2(2),(6), and (7)of the Act.11.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhoodof Firemenand Oilers, Local281, AFL-CIO, is andhas been at all times material hereina labor organization within the meaning of Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. Preliminary FactsSupervisoryStatus 2The following-named individuals,occupying the posi-tions set opposite their respective names, are and have beenat all times material herein,except as indicated,supervisorsof Respondent within the meaning of Section 2(11) of theAct:WilburPans-PresidentGlen Armstrong-FacilityManager,Webb Air ForceBaseParkerSlocomb-FlightSupervisorTerminated7/19/72B. The Successorship Question 3From on or about February 22, 1971, until on or aboutMay 4, 1972, Hallmark Aviation, Inc. (hereinafter calledHallmark),pursuant to a written contract,provided flyinginstruction services at the Valdosta airport for the UnitedStatesAir Force. Thisprogram was and is known as theT-41 contractprogram.All full-time and regular part-time employees employedby Hallmark at the Valdosta Municipal Airport, excludingall office clerical employees,guards and supervisors as de-fined in the Act, constituted a unit appropriate for the pur-poses of collective bargaining within the meaning of Section9(b) of the Act.On May 19, 1971, the Regional Director for Region 10 ofthe National Labor Relations Board certified the Union(International Brotherhood of Firemen and Oilers, Local281, AFL-CIO) as the exclusive bargaining representativefor the employees in the unit described above.After the Union was organized and had become the col-lective-bargaining representative of Hallmark's employees,Von E.Ives was elected union steward.Daniel Spader, Sr.,and Stanley W. Snyder were elected bargaining committee-men. There were no other local officers elected from theHallmark employees.During the period of time that the Union was bargainingwith Hallmark concerning a collective-bargaining agree-ment,all of Hallmark's employees went on a strike in sup-port of the Union's contract demands. The strike lasted for2 days and occurred around October 11 and 12, 1971.On or about October 14, 1971, the Union and Hallmarkentered into a collective-bargaining agreement,expiringFebruary 15, 1972, covering the employees in the unit de-scribed above. From February 15, 1972, until May 5, 1972,Hallmark continued in effect the same terms and conditionsof employment for the employees in the bargaining unitdescribed above.Excepting for the union strike which occurred for 2 daysaround October I1 and 12, 1971, there were no significantproblems with respect to the United States Air Force FlightInstruction T-41 program at Valdosta, Georgia. UnitedStates Air Force officers on the scene, Lt. Colonel Scheuringand Captain Verno, kept abreast of the Valdosta programand reported on the same to Colonel Wilkerson, based atSan Antonio, Texas. Wilkerson, on occasion, visited theValdosta operation. In February 1972, Colonel Wilkersonchecked with Lt. Colonel Scheuring about the Valdosta op-eration, and asked about the three union representatives(Ives,Spader Senior, and Snyder).Wilkerson and Scheuringdiscussed these matters and the flight instruction program(calledthe T-41 program) in general.The overallfacts re-veal that Scheuring had and has high regard for Spader'sabilities and services.Wilkerson told Scheuring in effectthat it appeared that Spader would be rehired when the newcontract was let but that the other two (Ives and Snyder)would not be rehired because they were troublemakers.Paris,Respondent's President, credibly testified to theeffect that as of February 1972 he had not been in contactwith the United States Air Force about the upcoming T-41contract at Valdosta, Georgia."4Considenng the nature of Scheuring's testimony as to what Wilkersonhad related concerninga contractor's potential hiringof Spader and refusal2The facts are based upon the pleadings and admissions therein.to hire Snyder and Ives and the creditedtestimonyof Pans indicated above,3The facts are based upon the pleadings and admissions therein,stipula-Ifind such evidence to fail to reveal that Respondent indicatedto the Airbons, exhibits,and creditedtestimonyof witnesses. The facts are not in realForcein February 1972 that itwould hire Spader and not hire Ives anddispute except where indication is made.Snyder becausetheywere troublemakers. CENTRAL AMERICAN AIRWAYSDuring the several months before May5, 1972,the Unit-ed States Air Force went through procedures designed toobtain a new T-4l contract for the services performed byHallmark as described above.Hallmark initially submitteda bid for such contract but later withdrew its bid.Respon-dent also submitted a bid for such contract during thisperiod of time.While the bids by various companies were pending, theUnion on March17, 1972,sent the following letters to theRespondent:INTERNATIONALBROTHERHOOD OF FIREMEN& OILERSAFL-CIOLOCAL 281MOODY AIR FORCE BASE,GEORGIA17March 1972Central American AirwaysAttn:Mr. Wilbur ParisBowman FieldLouisville,KentuckyCERTIFIED MAILSir:It has come to our attention that you are a prospectivebidder on the next USAF T-4I Primary Training con-tract commencing on or about 5 May 1972.We wish to inform you that we are presently employedwith Hallmark Aviation, Inc.: San Antonio, Texas un-der a Unionsuccessortype Labor Agreementas recog-nized by the National LaborRelationsBoard andpertinent laws thereof.Should you be the newly favored contractor we desirethat you be aware that the present employee force asa group will be available to man the operation for you.We would welcome the opportunity, at your conve-nience, to discuss with you particulars to assure a fu-ture mutually satisfactory relationship.165The Respondent did not respond to this letter from theUnion. Around this time, March or April 1972, Respondentplaced an advertisement in a trade journal soliciting appli-cations for employment as flight instructors.5 The exactdetails of such advertisement were not revealed by the evi-dence presented by the Respondent. Paris's credited testi-mony, however, revealed that this advertisement did notallude to the Valdosta operation. Paris's testimony furtherdid not reveal whether Respondent specified the terms andconditions of employment that the advertisement con-cerned.Pans credibly testified to the effect that he received about150 applications for employment as Flight Instructors fromthe trade journal advertisement. Paris further credibly testi-fied to the effect that he considered 100 of such applicationsto be from qualified applicants. The facts reveal that Re-spondent did not hire any of these applicants for the Val-dosta operation when it commenced work on May 5, 1972.In mid-Apnl 1972, Respondent was orally advised by theUnited States Air Force that it would receive the contractfor providing flight instruction services at the Valdosta air-port. Respondent then placed the following advertisementin a local Valdosta, Georgia, newspaper on April 25, 1972.INSTRUCTOR PILOTSApplications are being accepted for flight instructorsand ground personnel in connectionwith USA T-41training program.CENTRAL AMERICAN AIRWAYSP. O. BOX 5637BOWMAN FIELDLOUISVILLE, KENTUCKY 40205The Union, on April 26, 1972, sent thefollowing letter tothe Respondent:INTERNATIONAL BROTHERHOOD OF FIREMEN& OILERSAFL-CIOLOCAL 281MOODY AIR FORCE BASE, GEORGIA26 April 1972Yours truly,Sammy A. MaySecretaryCERTIFIED MAIL,Route ICentral American AirwaysAttn:MrWilbur ParisRay CityGeorgia.,Ph 912/244-8785P.O. Box 5637Von E. Ives, StewardBowman Fieldc/o Hallmark Aviation, Inc.Louisville,KentuckyValdosta Municipal AirportValdosta, Georgia 316015Based uponthe credited testimony of Parts 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDSir:It has come to our attention that you are the favoredbidder onthe next USAF T-41 Primary Training con-tract of Moody Air ForceBase commencing on orabout 5May 1972.We also note your recent advertise-ment inthe Valdosta DailyTimes newspaper acceptingapplications for employees.We advised you by letter of 17 March 1972 of theavailability of the present work force and solicited yourreciprocal communication.We have received no re-sponse from you. The door is still open!Yours truly,Sammy A. May, SecretaryRoute 1Ray City,GeorgiaPh 912/244-8785Von E.Ives, Stewardc/o Hallmark Aviation, Inc.Valdosta MunicipalAirportValdosta,Georgia 31601Ph 912/242-4162The Respondentdid not replyto the Union's letter ofApril 26, 1972.The Respondent receivedthe T-41 contractfrom theUnited States Air Force concerning the providing of flightinstruction services atValdosta,Georgia, on Saturday,April 29,1972. Such services were scheduled to commenceon May 5,1972. It appears that although Hallmark's con-tract expired on May4, 1972,actual flight instructionclasses ceased on or aboutMay 2, 1972.On May 2, 1972, Respondent's officials went to Valdosta,Georgia,for the purpose of interviewing applicants and ofhiring employees for its work force to carry out its contrac-tual duties.Prior to going to Valdosta,Georgia,Respondentnotified two individuals(Mansfield and Carpenter) whoworked for Respondent at Louisville,Kentucky,that theywould be hired as flight instructors for the Valdosta opera-tion.Respondent notifiedHallmark's supervisors to tellHallmark's employees that Respondent's officials would beat the Holiday Inn in Valdosta,Georgia, for the purpose ofinterviewing applicants for employment on May 2, 1972.Respondent's officials,as indicated,were at the HolidayInn in Valdosta,Georgia,on May 2,1972, for the purposeof interviewing employees for employment in its upcomingoperation.None of the Hallmark employees showed up forapplications or interviews until after 5 p.m. Prior to thattime,however,Ives,a Hallmark flight instructor,had talkedover the telephone with President Paris.Walser, not anemployeeofHallmark,apparentlyinanswer toRespondent'sadvertisement in the Valdosta newspaper,was interviewed and hired by Respondent as a flight in-structor during the afternoonof May 2, 1972.On May 2,1972,Hallmark'sManager Fitzgerald toldIves that Respondent's President Paris would be in town allday long for the purpose of accepting applications. Ivesthereafter telephoned Paris.What occurred is revealed bythe following credited excerpts from Ives' testimony.A. I hada telephone conversation with him aboutone p.m. on the same day for the purpose of arranginga meeting.Q. How did you know that Mr. Paris was at theHoliday Inn?A. Early on the same morning of the same day, Mr.Scott Fitzgerald,manager ofthe T-41operation, toldall the T-41 employees that Mr. Paris was in town forthe purposes of accepting applications all day long.Q. Do you recall what was said during this phoneconversation?A. I first asked him when would be a convenienttime for an interview. And, his answer was that he wasnot going to make any package deals, that he woulddeal with each individual on an individual basis, andthat he had a lot of applications to process and neededto get on with it.So, I again asked him when would be a convenienttime,and he said he first had to go toMoody Air ForceBase for a meeting with Colonel Katuh,and he wouldbe back sometime after 3 p.m.Ives then conferred with local union officials, Heinz andMay, and with bargaining committeemen,Snyder andSpader.Itwas decided that Ives would go to see PresidentParis at the Holiday Inn.During Paris' conversation with Ives on the telephone,Paris indicated to Ives that he couldn't wait much longer tointerview the employees,that he was going to"chop it off"at 5 p.m., that he had a backlog of applications and that hehad to do his hirings in time to commence operations onFriday.Ives saw Respondent'sofficialsat the Holiday Innaround 5 p.m. What occurred is essentially revealed by thefollowing credited excerpts from Ives' testimony:Q. And,what time did you meet Mr. Paris at theHoliday Inn?A. At 5p.m. on the same date, May 2.Q. And,did you speak with anyone else connectedwith Central American,other than Mr. Paris?A. Not directly:Mr. Armstrong.We retired to an-other room.Room 367,where Mr. Bill Armstrong was.No directconversation with him as such. He made afew remarks but nothing significant.6The facts are not in real dispute. CENTRAL AMERICAN AIRWAYSQ.When you finally talked with Mr. Paris, who elsewas in the room?A.Mr. Bill Armstrong.A.Well, after we sat down, I asked him, I told himthat the union had wondered why we had no responsefrom his company, and he stated that he hadn't beenable to make any commitment until that time due to thefact that he did not have the Air Force contract in handuntil the previous Saturday, I believe, 29 April 1972.And, he asked me what my qualifications were and Igave him a brief verbal resume of my flying experienceand pilot certification.And, after that, he stated that he had already somelocal labor response, although not as much as he hadanticipated; and if the local employees of the T-41operation did not respond or cooperate, that he had abacklog of other available employees that he would callin and begin upgrading on Friday.After that, I made a statement to him or asked himhow he felt about negotiating for wages or hours andworking conditions, and he stated that he would notbargain in any manner of that type. However, he didvolunteer that he was offering $725 a month to theinstructor pilots with Air Force holiday pay.I asked him did he think that maybe the employeesmight be sitting home during bad weather without pay.He said he did not think they would have to do that.I asked him about the prospects of future pay raises,and he said well, there may be possibly in a futurecontract. Of course, he could not promise anything ofthat nature. At that, I informed him that the ufiion hada contract with Hallmark Aviation and asked himwould he consider such being madean agreement.And, he said emphatically not, that he had built hisbusiness more or less on his own and he didn't need anyoutside help to help him run it.After that, I asked him would he consider a groupjob application. I told him I had the paper in my handsof the names of all 12 employees, and he reiteratedagain that he would not accept a group application,that he would consider only the individual applicationof each employable person.And, at this point, he seemed somewhat ruffled andsaid as far as he was concerned the purpose of thismeeting was to discuss my employment and he wouldnot discuss the subject any further. Whereupon, I re-ceived a job application from him and asked him whenhe would like it back, and he said that same night orearly the next morning.As I went out the door, Mr. Armstrong was showinga T-41 Hallmark guard employeein, I assume for aninterview.Thereafter and for the next several days, Hallmark em-167ployees went to the Holiday Inn, were interviewed byRespondent's officials, and filled out applications. Some ofthe employees took applications home overnight and re-turned the application to Respondent the next day. One ofHallmark's employees, apparently, a flight instructor, wasnot interviewed, was out of town, but was hired because ofa strong recommendation apparently by one of the supervi-sorswho was hired. One of Hallmark's employees, Black, amechanic, was not interviewed or told that he was hired.Black reported to work on May 5, worked, and filled out anapplication for work a day or two after May 5, 1972. Inshort,Blackwas hired. Snyder was interviewed, took hisapplication home and filled it out. Snyder testified to theeffect that he returned the next day to the Holiday Inn, didnot find Respondent's officials in the conference roomwhere he had been interviewed, slipped his application un-der the door, realized that something was wrong, waitedawhile, did not check at the Holiday Inn desk as to thewhereabouts of Respondent's officials or as to retrieval ofhis application, and left. Snyder later went to the Valdostaairport and although in the presence of Respondent's offi-cials,did not tell them of his apphcation.7The Respondent completed its determination of employ-ees to be hired either late on May 3 or on the morning ofMay 4, 1972. Before commencing work on May 5, 1972,Carpenter decided upon other plans and did not report towork at Respondent's Valdosta operation. An individualnamed Rogers was hired to fill the spot left vacant as a resultof Carpenter's failure to take a job. The record does notreveal exactly when Rogers was hired or reported to work.The job of flight instructor required meeting certain U.S.Air Force requirements and tests. Rogers was found as aresult of such testing to be unqualified and thus apparentlywas released from employment.The facts as to the supervisors and employees of Hall-mark prior to May 5, 1972, the employees and supervisorshired by Respondent as of May 4, 1972, and the employeesand supervisors of Respondent that commenced work onMay 5, 1972, may be set forth as follows:'On May 3, 1972, or on May 4, 1972, United States AirForce officers Scheuring and Vemo were at the Valdosta,Georgia airport and spoke to Respondent's supervisorsArmstrong, Driver and Parker Slocumb. Lieutenant Colo-7 Paris credibly testified to the effect that he did not receive an applicationfrom Snyder.I do not credit Snyder's testimony that he returned and left hisapplication for employment As indicated later, Snyder was with Ives whenIves turned his application in Ives credibly testified to such effect. Snyderdid not appear a truthful witness as to these points.8The facts are based upon stipulations,credited testimony of witnesses,and a fair inference therefrom Ives' credited testimony reveals that the totalHallmark employee complement is as indicated herein.The partiesstipulatedin effect that all but Ives, Spader Senior, and Snyder were hired. Further,Pans' testimony revealed that Respondent did not intend to hire all of themechanics and only had three flight instructor openings. Black,a mechanic,however, was also hired as indicated. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDHallmarkCentral American AirwaysCentral American AirwaysPre. May 5, 1972hired as of May 4, 1972commenced work as ofMay 5, 1972SupervisorsGeneral ManagerScott FitzgeraldFlight InstructorC.H. DriverC. H. DriverSupervisorsParker SlocumbFlight InstructorParker SlocumbScott FitzgeraldParker SlocumbScott FitzgeraldVon E. IvesDaniel L. Spader, Sr.Stanley W. SnyderStephen K.FarnerEarl E. GarlickEmory L. NaismithDonald 0. DavisNorman F. Conant, Jr.WalserMansfieldCarpenterStephen K. FarnerEarl E. GarlickEmory L. NaismithDonald 0. DavisNorman F. Conant, Jr.WalserMansfieldRogers 9/Stephen K. FarnerEarl E. GarlickEmory L. NaismithDonald 0. DavisNorman F. Conant,.10/George L. BarnaskyGeorge L. BarnaskyGeorge L. BarnaskyMechanicsJohn R. BkackJames W. MaineJames W. MaineDaniel L. Spader, Jr. Daniel L. Spader,nel Scheuring and Captain Verno,having responsibilitiesconcerningtheT-41contract,were interested inRespondent's hiring plans. 12Armstrong told Scheuring of Respondent's hiring plans,told Scheuring that most of the Hallmark employees except-ing Ives,Spader Junior, and Snyder were being hired, toldScheuring that he disagreed with his bosses,told Scheuringthat he felt that they should either bring in an entire newwork force or bargain with theAir Forceso that higher9It is not clear whether Rogers reported to work onMay 5, 197210Norman FConant, Jr., at some dateafterMay 5, 1972,was made asupervisor.John R Black was not hiredbefore May 5, 1972.Black,however,report-ed to work,worked,and was hired withina day or twoafterMay 5, 1972As far as pay purposes,Black waspaid for hisworkon May5, 1972, andthereafter.itThe facts are based upon a composit of the credited aspects of thetestimony of Scheuring,Verno,Armstrong,and Driver and a fair inferencetherefrom.Vemo testified to the effect that Armstrong expressed dis-agreement with his bosses' plans, expressed that Respondent should havehired an entire new work force or bargained for higher wages,and expressedthat "they had wanted us to break upthe Union."Scheunng's and Driver'stestimony was to the effect that theydid notrecall hearing such remarks byArmstrongArmstrong denied makingsuch remarks. Verno hadno interestin this proceeding and appeared to be a truthful witness I credit his testimo-ny and discredit inconsistenttestimony of theother witnessesDriver andJohn R. Black 11/JamesW. MaineJr.Daniel L. Spader, Jr.wages coul1 be paid, and told Scheuring that "they" wantedus to break up the Union."The facts are clear that Respondent notified on May 2,3, and 4, most, if not all, of the employees to be hired ofRespondent's determined wages and working conditions. Itis clear that these terms and conditions were different fromthe conditions in effect between Hallmark and the employ-ees of Hallmark.As of May 4, 1972, the Respondent had determined notto hire Ives and Daniel Spader, Sr., as flight instructors, didnot consider Snyder as a flight instructor since it did notreceive his application for employment, had decided to hireWalser as a flight instructor who had responded to its Val-dosta newspaper advertisement, had decided to hire ortransfer Mansfield and Carpenter as flight instructors fromone of its other operations, had decided to hire only twoScheuring may not recall or may not have heard the remarks.I am persuaded,however,that Verno's testimony is truthful,that the remarks were made asindicated.iJ It is not clear whether "they"referred to Respondent officials or tohigher-ups in the United StatesAir Force.As indicated,I credit Verno as toArmstrong's remarks about breaking up the Union. I discredit Armstrong'sdenial of such remarks.Scheuring's testimony as to what occurred,althoughnot recalling Armstrong's remarks as indicated, reveals facts of a logicalconsistency with such remarks CENTRAL AMERICAN AIRWAYS169mechanics, Maine and Daniel L. Spader, Jr., had not con-sidered Blacksincehe had not made application. It devel-oped that * Carpenter could not transfer to Valdosta,Georgia, and on May 5, 1972, or thereafter Respondenthired Rogers as a flight instructor. It developed that Rogerswas not qualified for such job, and he was later terminated.Black, as indicated, showed up for work, worked, and ineffect was hired.The General Counsel alleged in his complaint (para. 11)that "on or about April 25, 1972, Respondent was awardeda service contract for the performance of all flight instruc-tion services at the airport for the UnitedStatesAir Force,for the period May 5, 1972, through May 4, 1973, suchservices being essentially the same as those which had beenpreviously performed by Hallmark."The facts overwhelmingly support a finding that suchallegation is supported. It is so concluded and found. As toprecise details, the details are revealed by the followingexcerpts from the record of stipulation thereto:JUDGE STONE. How about Paragraph l l?MR COHENIt ismy understanding with the follow-ing reservation or additional stipulation counsel for therespondent will stipulate as to the facts contained inParagraph 11 with the following reservation: thatHallmark's contract ended as of May 4th, 1972 andthat Central American did not assume the contract ofHallmark in any way. Additionally, that the only dutiescalled for under the Air Force contract with Hallmarkand Central American was to provide flight instructionfor Air Force personnel, that the equipment and facili-tiesused by both Hallmark and Central American werenot facilities and equipment of the contractors.JUDGE STONE: Let me seeif I amkeeping up with you.Hallmark contract ended on May 4. Respondent didnot assumethe Hallmark contract. The only duties ofboth contracts were to provide flight instruction ser-vice, and what was the last part?MR. COHEN: And that the equipment and facilitiesused in the flight instructions by both Hallmark andCentral American were not the equipment of the con-tractors.JUDGE STONE Were not the equipment of the contrac-tors.MR COHEN. Correct. The flight equipment was thatof the Air Force, and it is my understanding that thephysical facilities are owned by the city of Valdosta AirPort on a lease.JUDGE STONE: Is that a stipulation?MR. BAUMANN: Adding to that, that the repair partsand so forth required were supplied by the respondent.He did not assume any or take over any of the equip-ment of the previous contractor.JUDGE STONE. All right, is that correct?over the equipment that it did not use, purchase, leaseor use the equipment that was Hallmark's equipment.They may have used the same equipment but it was notHallmark's equipment. It was either the Air Force's orleased from the city of Valdosta.MR BAUMANN We will stipulate that the planes werethe same, yes.JUDGE STONE The repair parts required by the con-tract were the respondents and were not acquired orpurchased from Hallmark.MR COHEN Correct.JUDGE STONE And the only equipment used was theequipment of the Air Force and the facilities of the cityof Valdosta.MR. BAUMANN. Right.JUDGE STONE Is that a stipulation by all the parties?MR COHEN That is correct, Your Honor.Considering all of the foregoing, it is clear that on May3 or 4, 1972, Respondent had hired substantially the sameemployees as had worked for Hallmark, and that Respon-dent commenced operations on May 5, 1972, with substan-tially the same employees doing the same work at the samelocation as had Hallmark's employees. It is clear thatRespondent's obligation to bargain with the Union maturedon or about May 3 or 4, 1972, and was in effect on May 5,1972.Respondent contends that it had a good-faith doubt as tothe Union's representation rights. This contention is reject-ed. The Union was certified as bargaining representative ofsuch employees on May 19,All of such employees hadsupported the Union during the October 1971 strike. Noneof the Hallmark employees responded to Respondent's ad-vertisement in the Valdosta, Georgia, newspapers. None ofthe employees showed up for interviews until Ives had seenRespondent's officials on May 2, 1972, about a group appli-cation. It is clear that Respondent knew the employees hadbeen represented by a union. It is also clear that Respon-dent, by its interviews, knew who were Hallmark's employ-ees. Respondent contends that its doubt could be presentedunder such circumstances. Considering the objective factsset out above, I would not credit Paris' testimony that hehad a good-faith doubt. The status of the Union, the con-duct of the employees in support of the strike,14 and thefailure of employees to seek interviews until the group appli-cation idea had been rejected, overwhelmingly establishthat there was not a basis for a good-faith doubt of theUnion's collective-bargaining status after the employeecomplement was hired.The question presented is whether Respondent has re-fused to bargain collectively with the Union in violation ofSection 8(a)(5) and (1) of the Act.The facts reveal that the Union on March 17, 1972, andApril 26, 1972, requested Respondent to engage in collectivebargaining. Ives, on May 2, 1972, inquired as to whetherRespondent would negotiate, and asked for a group appli-cation for employment.This case presents ramifications of the issues presented inthe opinion of the Supreme Court of the United States inWilliam J. Burns International Security Services,406 U.S.272 (1972).InBurns,the Supreme Court indicated in dictum the14The facts also reveal that all employees had executed dues checkoffcards which were still in effect untilMay 5, 1972 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDfollowing:Although Burns had an obligation to bargain with theunion concerning wages and other conditions of em-ployment when the union requested it to do so, thiscase is not like a § 8(a)(5) violation where an employerunilaterally changes a condition of employment with-out consulting a bargaining representative.It is diffi-cult to understand how Burns could be said to havechangedunilaterally any pre-existing term or conditionof employment without bargaining when it had no pre-vious relationship whatsoever to the bargaining unitand prior to July 1, no outstanding terms and condi-tions of employment from which a change could beinferred.The terms on which Burns hired employeesfor service after July 1 may have differed from theterms extendedby Wackenhut and required by thecollective-bargaining contract, but it does not followthat Burns changeditsterms and conditions of employ-ment when it specified the initial basis on which em-ployees were hired on July 1.The Supreme Court, inBurns,rejected the theory thatthere is a unilateral change in wages,etc.,when a replace-ment employer initiates different wage scales and set forththat there would not be a unilateral change in wages etc.unless the replacement employer set wage scales and thenchanged such without bargaining when said employer hasan obligation to bargain.Instead,the dictum set out aboveindicates that where it is initially clear that the replacementemployer has an obligation to bargain because he plans toemploy all of the employees of the former employer, it isappropriate to have the replacement employer initially con-sult with the Union before fixing the terms and conditionsof employment. The Board made this dictum Board law inHoward Johnson Company,198 NLRB No. 98.In the instant case the facts reveal that Respondent didnot hire all of Hallmark's employees. The General Counselcontends in effect that Respondent planned to hire all of theemployees excepting three, that these three were exceptedfrom hiring because of discriminatoryreasons,and thatRespondent intended to destroy the Union. The GeneralCounsel contends in effect that Respondent was obligatedto bargain with the Union before fixing the initial terms andconditions of employment.Considering all of the facts, I am not persuaded thatRespondent's plans concerning the hiring of employees wasso fixed that it may be said that it was clear thatRespondent's complement would be one represented by aUnion. The facts reveal that Respondent had fixed itsinitialterms and conditions of employment prior to May 2, 1972,intended to hire a complement of employees who wouldaccept employment on such basis, that Respondent intend-ed to give preference in employment opportunities to mostof Hallmark's employees, that Respondent had, however,made arrangements to insure that it could man the Valdostaoperation with or without the former Hallmark employees.It is clearthat Respondent was not sure that the Hallmarkemployees would accept employment on its terms.I have carefully considered the fact that Armstrong madea statement on or about May 3 or 4, 1972, to the effect that"they" wanted us to break up the Union.Considering all of the facts, I am not persuaded that thisstatement reveals that the initial wage scale was decidedupon for such reason. In my opinion, Respondent's initialwage scaleand its backlog of other applicationsrequire afinding that Respondent was unsure of what its ultimateemployee complement would be.Applying the principles ofBurnsandHoward JohnsonCompany,I am persuaded that Respondent's obligation tobargain had not matured on May 2, 1972, and that Respon-dent was free at that time to set its initial terms and condi-tions of employment. Accordingly, I conclude and find thatRespondent's setting of its initial terms and conditions ofemployment on or before May 2, 1972, did not constituteconduct violative of Section 8(a)(5) and (1) of the Act.The General Counsel contends that Respondent, on orabout May 5, 1972, unilaterally and without notice to orconsultation with the Union, changed existing wages andhours of work of employment in the appropriate bargainingunit.The facts reveal that Respondent set its initial wages andworking conditions for its employees at a time, on or beforeMay 2, 1972, when it was not obligated to bargain with theUnion. There is no evidence that it made changes in thewages and working conditions for its employees betweenMay 2 and 5, 1972. Accordingly, it is concluded and foundthat Respondent has not violated Section 8(a)(5) and (1) ofthe Act,as alleged.Burnsrevealsthat there is no obligation for the replace-ment employer to notify and consult unless the facts revealcircumstances that indicate the obligation is clear at thetime that hiring commences. If there isa hiatus of a clearfixed obligationto bargain, the obligation to notify and con-sult does not appear even if the obligation to bargain ma-tures. This is true even where there is no hiatus in actualemployment. Thus, inBurns,the Supreme Court indicatesthat when the obligation to bargain matures, the union hasto make a demand for bargaining or the replacement em-ployer is free to proceed with his determined initial wagesand other conditions of employment. The same reasoningindicates that a premature bargaining demand by the Unionwould lack vitality and must be renewed after the bargain-ing obligation has matured.In sum, the facts are insufficient to reveal that Res on-dent has violated Section 8(a)(5) and (1) of the Act.tC. TheDiscrimination IssuesThe General Counsel alleges and contends that Respon-dent discriminatorily refused to hire Von E. Ives, Daniel L.Spader, Sr., and Stanley W. Snyder, in violation of Section8(a)(3) and (1) of the Act. The Respondent denies that itdiscriminatorily refused to hire Spader and Ives, and con-tends in effect that it did not consider Snyder for employ-ment since it did not receive his application foremployment.The facts relevant to the discriminatoryissues asto Ives,Spader, and Snyder may be summarized as follows.Ives, Spader, and Snyder worked for Hallmark during15At a later date, Respondent changed the wage scale for employee Black.Ido not find under the facts of this case that such was presented in supportof the complaint issues. CENTRAL AMERICAN AIRWAYSHallmark's time of performing the T-41 contract servicesfor the United States Air Force at the Valdosta, Georgia,airport. Ives, Spader, and Snyder were among the highestskilled and highest paid flight instructors for Hallmark andwere the union leaders at Hallmark, being the only employ-ees atHallmark holding elected union positions. Ives wasthe electedunionsteward, and Snyder and Spader wereelected as bargaining committeemen.Respondent, as of May 3 or 4, hired all of Hallmark'sflight instructors excepting Ives, Spader, and Snyder, andhired two of Hallmark's mechanics. The overall facts revealthat Respondent as of May 2, 1972, intended to hire suchHallmark employees as it could, upon their application andits consideration, excepting that Respondent did not intendto hire Ives, Spader, and Snyder.Ives, Spader, and Snyder were interviewed by Respon-dent and made aware of Respondent's wages and workingconditions. Ives and Spader submitted applications for em-ployment with Respondent.Snyder testified to the effect that he attempted to leavean application for employment with Respondent at the con-ference room at the Holiday Inn. I do not believe or credithis testimony. Snyder's testimony was to the effect that onMay 3, 1972, he did not find Respondent's officials at theHoliday Inn at the conference room where he had beeninterviewed, that he slid his application under the door, thathe waited a period oftime, that he realized in effect thatsomething might be wrong in leaving the application in sucha manner, that he did not see anyone at the Holiday Inn orelsewhere to ascertain where Respondent's officials were orto retrieve his application, that he saw no Respondent'sofficials that day, that he only saw President Paris on thenext day, and that he did not mention his application toRespondent's officials. Ives' credited testimony reveals,however, that on May 3, 1972, he (Ives) gave his applicationto Respondent's officials at the Valdosta airport and thatthis was done in the presence of Snyder and Spader. Presi-dent Paris credibly testified that he did not receive Snyder'sapplication.Respondent had clear knowledge of Ives' connection withtheUnion by virtue of receipt of the Union's letters inMarch and April 1972. Thus, such letters noted that Iveswas the local union steward. Further, Ives' conversationwith President Paris on May 2, 1972, clearly revealed hiscontinued support of the principles of collective bargaining.Respondent does not deny that it had knowledge of Ives'union connection.Respondent denies that it knew of Daniel Spader, Sr.'sunion position or activities. I do not credit Paris' testimonyto such effect. Paris did not impressme asbeing a truthfulwitness when he testified to such point. Further, the factsreveal that Lieutenant Colonel Scheuring argued toRespondent's officials that Spader should have been hired,that if they were trying to break up the Union that they weredoing it the wrong way. In this context, Armstrong com-plained that he disagreed with his bosses, that he felt theyshould have hiredan entirenew force, or bargain for higherwages with the Air Force, and that they wanted them tobreak up the Union. I am persuaded that this reveals thatArmstrong was explaining why Respondent had not hiredSpader and Ives and that the reason was that Respondent171wanted to break up the Union.I"Respondent's President Pans testified to the effect that hedecided not to hire Ives because of his attitude in the May2, 1972, interview, that he decided not to hire Spader be-cause he believed Spader would be unhappy with the salaryoffered and that Spader was more qualified for a largerairplane and would be dissatisfied using the smaller planes.Paris also testified that he was not discriminatorily motivat-ed in his refusal to hire Ives and Spader. I do not credit histestimony to such effect. I did not find such testimony to bepresented with a truthful ring. Ives' conversation with Parisin the May 2, 1972, interview in essence consisted of state-ments to indicate a desire to have collective bargainingrights and constitutes protected concerted activity.Spader submitted an application for employment onRespondent's terms. Respondent, it is noted, hired otherflight instructors who, similar to Spader, would receive lesspay from Respondent than they had at Hallmark.Considering all of the foregoing, I am persuaded that thepreponderance of the evidence reveals that Respondent dis-criminatorily refused to hire Ives and Spader for employ-ment on May 2, 1972.Considering all of the above facts, I conclude and findthat the facts do not establish that Snyder made an applica-tion for employment. It follows that the evidence is insuffi-cient to reveal that Respondent has discriminatorily refusedto hire Snyder in violation of Section 8(a)(3) and (1) of theAct. It is so concluded and found.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that the Respondent iefused to hireVon E. Ives and Daniel L. Spader, Sr., in violation of Sec-tion 8(a)(3) and (1) of the Act, the recommended Order willprovide that Respondent offer them employment as flightinstructors, and make them whole for loss of eanrings withinthe meaning and in accord with the Board's decisions inF.W. Woolworth Company,90 NLRB 289;Isis Plumbing &Heating Co.,138 NLRB 716, except as specifically modifiedby the wording of such recommended Order.Because of the character of the unfair labor practices16Respondent's questions at the hearing indicate an argument that the AirForcemight bethe "they" wanting to break up the Union. It is just as illegalfor Respondent to act discriminatorily because of the Air Force's desires asit isfor Respondent to act discriminatorily on its own 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with,restraining,and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and upon theentire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent,Central AmericanAirways,is an em-ployer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2. International Brotherhood of Firemen and Oilers, Lo-cal 281,AFL-CIO,is,and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.3.By refusing to hire Von E. Ives and Daniel L. Spader,Sr.,Respondent has discouraged membership in a labororganization by discriminating in regard to tenure of em-ployment, thereby engaging in unfair labor practices in vio-lation of Section 8(a)(3) and (1) of the Act.4.By the foregoing Respondent has interfered with, re-strained,and coerced its employees in the exercise of rightsguaranteed in Section7 of the Actand has engaged in unfairlabor practices proscribed by Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]